—In a proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Suffolk County (Kent, J.), entered August 28, 1997, which, after a hearing, granted the petitioner an order of protection against the appellant until August 28, 1998.
Ordered that the order is affirmed, without costs or disbursements.
The evidence adduced at the hearing established that the appellant committed acts constituting disorderly conduct (see, People v Stephen, 153 Misc 2d 382; People v Bulin, 142 Misc 2d 776), which constituted a basis for granting the order of protection (see, Family Ct Act § 812 [1]).
The court had jurisdiction to issue the order of protection in that the parties, as in-laws, are within the category of persons covered by the statute (see, Family Ct Act § 812 [1] [a]).
The appellant’s remaining contentions are without merit. Thompson, J. P., Krausman, Goldstein and Luciano, JJ., concur.